Order entered November 15, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01224-CV

                           IN THE INTEREST OF D.T., A CHILD

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-12945

                                            ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on December

12, 2018. The appeal will be resubmitted in the first quarter of 2019.


                                                      /s/   MOLLY FRANCIS
                                                            PRESIDING JUSTICE